DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 7-9, 13) in the reply filed on 09/14/2020 is acknowledged.  The traversal is on the ground(s) that the special technical feature between the product and the method claims includes a uniformity of material properties by use of a bar heater in the method steps.  This is not found persuasive because the uniform material property limitation is not recited in the product claim, therefore the alleged special technical feature is not shared between the inventive groups even if the method fluctuation step were responsible for said property.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/14/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US20140290807A1).
Regarding Claim 7, Goto teaches a high strength, hot rolled steel comprising a composition that reads on the claimed composition for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
Si
0.1-0.5
0.1-0.5 [0028]
Mn
0.8-2.0
1.6-2.0 [0029]
S
0-0.005
0-0.005 [0031]
Al
0.001-0.1
0.005-0.1 [0032]
Nb
0.01-0.07
0.03-0.07 [0033]
Mo
0-0.5
0.05-0.50 [0035]

0-0.1
0-0.1 [0040]
Fe
Balance
Balance


		The following elements overlap with the claimed composition ranges: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
C
0.1-0.18
0.03-0.10 [0027]
P
0.001-0.1
0.001-0.025 [0030]
Cr
0.4-1.0
0.05-0.5 [0036]
Cu
0.1-0.5
0-0.5 [0040]
Ni
0.01-0.4
0.01-0.50 [0037]
N
0-0.008
0-0.005 [0045]
Fe
Balance
Balance


In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of Moeq being from 1.4-2.2, Goto teaches an Moeq of 1.4-2.2 [0039] reading on the claimed range. 
Regarding the limitation of Mo and V in a sum of 0.05-0.5, Goto teaches Mo in the range of 0.05-0.5 [0035] reading on the claimed range. (V is optional).
Regarding the microstructure limitation of 80% or more bainite as a primary phase, and 4-20% of martensite and retained austenite; Goto teaches bainite as upper bainite in an amount of 50% or more [0048], martensite in an prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the bainite having a grain size of 1-10 microns, Goto teaches a grain size of bainitic ferrite of 10 microns or less [0049[ reading on the claim limitation.
Regarding Claim 8, Goto teaches Ti in a range of 0.001-0.03% [0034] reading on the claimed range of 0-0.03% Ti. 
Regarding Claims 9 and 13, Goto teaches Ca in the range of 0.0005-0.005% [0044] reading on the claimed range of 0-0.005% Ca. 

Claims 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US20140242416A1) in view of Nakajima et al. (WO2014148001A1). 
Regarding Claim 7, Matsuda teaches a high strength, hot rolled steel comprising a composition that reads on the claimed composition for the following elements: 
Element
Claimed Range (wt%)
Prior Art Range (wt%)
P
0.001-0.1
0.005-0.1 [0099]
Mo
0-0.5
0.005-0.5 [0109]
Fe
Balance
Balance



Element
Claimed Range (wt%)
Prior Art Range (wt%)
C
0.1-0.18
0.1-0.59 [0092]
Si
0.1-0.5
0-2.2 [0095]
Mn
0.8-2.0
1-2.5 [0097]
S
0-0.005
0.0005-0.01 [0100]
Cr
0.4-1.0
0.05-5 [0110]
Al
0.001-0.1
0.005-2.0 [0102]
Nb
0.01-0.07
0.01-0.1 [0112]
Cu
0.1-0.5
0.05-2 [0116]
Ni
0.01-0.4
0.05-2 [0116]
N
0-0.008
0.001-0.010 [0104]
Fe
Balance
Balance


In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of Moeq being from 1.4-2.2, Inventive examples A-D, F-O have a calculated Moeq based on equation (1) of 0.94-2.16, overlapping with the claimed range. In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).

Regarding the microstructure limitation of 80% or more bainite as a primary phase, and 4-20% of martensite and retained austenite; Matsuda teaches bainite as upper bainite in an amount of 75% or less [0078] and lower bainite in an amount of 10% or less [0090], and a total amount of martensite, retained austenite and upper bainite in an amount of 30-90% [0080], this is considered to overlap with the claimed microstructure limitations. In the case where a claimed range overlaps with or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the limitation of bainite having a grain size between 1 and 10 microns, Matsuda is silent regarding the grain size of bainite. However, Nakajima teaches a method for forming a hot rolled bainitic steel sheet of a similar composition and microstructure (abstract) and teaches the average bainitic ferrite particle size is controlled to 1.5-5 microns for the purpose of improving precipitation of carbides while not hindering the magnetic effects (Page 5, Lines 191-200). Therefore, it would have been obvious to one of ordinary skill in the art to control the bainite grain size to taught by Matsuda in the claimed range for the purpose of improving carbide precipitation while maintaining excellent magnetic effects. 
Regarding Claim 8, Matsuda teaches B in the range of 0.0003-0.005% [0114], overlapping with the claimed range of 0-0.001%. In the case where a claimed prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claims 9 and 13, Matsuda teaches Ca in the range of 0.001-0.005% [0118], reading on the claimed Ca range of 0.005% or less. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
                                                                                                                                                            /ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736